Title: To James Madison from John Armstrong, 11 December 1810
From: Armstrong, John
To: Madison, James


Dear Sir,
Philadelphia Dec. 11 1810.
Some apology is, no doubt, due from me, for so long delaying my intended journey to Washington, but the truth is, that between the occupation of settling my family for the Winter in New York, and casting about here for their more permanent residence, my movements have been necessarily slow—and the more so, as, in cases of this kind, I leave something to both the taste & judgment of others, after my own have been altogether satisfied. This business however being now settled, or nearly so, I count on setting out from this place Southward on the 15th. Inst. & hope to have the honor of seeing you within a week from that time and of assuring you of the very great respect and unalterable attachment of Dear Sir, Your most obedient & very humble Servant
John Armstrong.
